Citation Nr: 1039129	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  02-14 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected histoplasmosis of the 
lung.

2.  Entitlement to service connection for a renal disability, to 
include as secondary to service-connected histoplasmosis of the 
lung.

3.  Entitlement to service connection for a cardiac disability, 
to include as secondary to service-connected histoplasmosis of 
the lung.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1945 to July 1946 
and from March 1951 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) 
from January 2002 and November 2005 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection claims for hypertension,  a renal 
disability, a cardiac disability, and a low back disability.  The 
Board remanded these claims for additional development in March 
2007.

In an April 2008 decision, the Board denied the Veteran's claims 
for service connection for hypertension, a renal disability, a 
cardiac disability, and a low back disability.  The Veteran 
appealed the Board decision to the United States Court of Appeals 
for Veterans Claims. Pursuant to a Joint Motion for Remand, a May 
2009 Order of the Court remanded the claims for readjudication in 
accordance with the Joint Motion for Remand.  In November 2009, 
the Board remanded the claim for additional development.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran's current hypertension first manifested more than 
one year after his separation from service and is unrelated to 
his service or to any incident therein, and is not shown to be 
the result of or aggravated by the service-connected 
histoplasmosis of the lung.
2.  The Veteran's current renal disability first manifested more 
than one year after his separation from service and is unrelated 
to his service or to any incident therein, and is not shown to be 
the result of or aggravated by the service-connected 
histoplasmosis of the lung.

3.  The Veteran's current cardiac disability first manifested 
more than one year after his separation from service and is 
unrelated to his service or to any incident therein, and is not 
shown to be the result of or aggravated by the service-connected 
histoplasmosis of the lung.

4.  The Veteran's current low back disability first manifested 
after his separation from service and is unrelated to his service 
or to any incident therein.


CONCLUSIONS OF LAW

1.  The Veteran's current hypertension was not incurred in or 
aggravated by his active service, and is not proximately due to 
or the result of the service-connected histoplasmosis of the 
lung.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

2.  The Veteran's current renal disability was not incurred in or 
aggravated by his active service, and is not proximately due to 
or the result of the service-connected histoplasmosis of the 
lung.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

3.  The Veteran's current cardiac disability was not incurred in 
or aggravated by his active service, and is not proximately due 
to or the result of the service-connected histoplasmosis of the 
lung.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

4.  The Veteran's current low back disability was not incurred in 
or aggravated by his active service. 38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310 
(2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases, like 
cardiovascular disease, nephritis, and arthritis, will be 
rebuttably presumed if they are manifest to a compensable degree 
within one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.30(d) (2009).

In addition, service connection may be established on a secondary 
basis for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a current 
disability exists and (2) that the current disability was either 
caused by or aggravated by a service-connected disability. 38 
C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995).

Hypertension, Renal Disability, and Cardiac Disability

The Veteran contends that he is entitled to service connection on 
a secondary basis for his hypertension, renal disability, and 
cardiac disability because he contends that those disabilities 
are due to his service-connected histoplasmosis of the lung.

In an April 16, 2002, letter, the Veteran's treating physician 
reported that the Veteran had been diagnosed with coronary artery 
disease (status post coronary artery bypass graft in 1991) with 
subsequent ventricular tachycardia, a history of peripheral 
vascular disease with bilateral renal artery stenosis and renal 
artery bypass grafting in 1991, a history of atrial fibrillation, 
and a history of hypothyroidism and diastolic dysfunction.  The 
physician stated that in reviewing the Veteran's past history, it 
appeared that he had developed some interstitial kidney disease 
after receiving antibiotics in 1951.  The physician explained 
that long-standing hypertension was a known risk factor for both 
peripheral vascular and coronary artery atherosclerosis and that 
it could also be associated with atrial fibrillation and 
concentric left ventricular hypertrophy.  The physician stated 
that concentric left ventricular hypertrophy was often associated 
with diastolic dysfunction and recurrent episodes of pulmonary 
edema.  The physician opined that it was not a far stretch to 
invoke the theory that hypertension initiated by antibiotic-
induced renal insufficiency could have played a major role in the 
Veteran's current medical problems.

In an April 24, 2002, letter, another one of the Veteran's 
treating physicians stated that the Veteran and his wife had 
informed him that the Veteran had an ankle and foot injury that 
caused an infection while in service.  The Veteran informed the 
physician that he was given large doses of a sulfa drug for the 
infection and was told by a naval doctor that the drug had 
crystallized in his kidneys.  The treating physician stated that 
the Veteran's story suggested that he had crystallization and 
renal toxicity from the sulfa drug.  The physician reported that 
the Veteran began having hypertension sometime after that, and 
that the hypertension probably damaged his kidneys, which led to 
his current state of renal insufficiency.  The physician 
explained that he could not exclude the possibility that the 
toxicity of the sulfa drug caused the damage to the Veteran's 
kidneys and resulted in hypertension because toxic injury to the 
kidneys sometimes manifested as hypertension at a later date.  
The physician opined that without further information about the 
extent to which the kidneys were damaged during service, he could 
only say that renal injury did lead to hypertension, which could 
lead to further renal injury.  The physician stated that further 
renal injury may lead to heart disease.  The physician also 
stated that the Veteran had vascular disease, which might have 
contributed to his renal injury.

In a November 2003 private medical evaluation, the physician 
stated that the Veteran's end stage renal disease stemmed from 
deterioration of his kidney function over several years and was 
preceded by malignant hypertension and aortic aneurysm that had 
to be repaired by arterial grafting.  The physician reported that 
the Veteran had also suffered from atrial fibrillation and 
cardiomegaly with enlargement of the left atrium and left 
ventricle and that he had a permanent pacemaker and 
defibrillator.  The physician also stated that the Veteran had 
ischemic disease with decreased blood flow to the brain.  The 
physician reported that he reviewed the Veteran's medical 
records, though it is unclear which medical records were 
reviewed.  The physician found that the Veteran's malignant 
hypertension was the prodrome for the dilation of his heart, 
which then led to the aortic aneurysm, which led to the shut down 
of his kidneys.  The physician also found that the Veteran had 
restrictive lung disease, which was consistent with the scarring 
in his lungs from the diagnosed histoplasmosis.  The physician 
asserted that it seemed that the Veteran had a cardiopulmonary 
condition rooted in pulmonary hypertension.  The physician 
explained that there was increased scarring in the Veteran's 
lungs from the histoplasmosis, which caused enlargement of the 
left atrium with resultant enlargement of the left ventricle, 
increased aortic pressure, subsequent formation of the aneurysm 
and malignant hypertension that required aortic graphs into his 
kidneys and dialysis for the end stage renal disease.  The 
physician opined that the Veteran's pulmonary hypertension caused 
the retraction of his lung volume and retraction of his rib cage 
and gave rise to his other medical conditions.  The physician 
diagnosed the Veteran with end stage renal disease, cardiomegaly 
with both left atrial and left ventricular hypertrophy, post-
operative for aortic graphs to the kidneys in relation to aortic 
aneurysm, history of intractable hypertension, histoplasmosis, 
chronic atrial fibrillation, spinal arthritis, and history of 
central ischemic disease.  The physician opined that the 
Veteran's non-endemic histoplasmosis caused his pulmonary 
hypertension.

On VA examination in January 2004, the Veteran reported that he 
was found to be hypertensive and to have spots on his lungs in 
1954 when he applied for a civilian job.  He complained of 
suffering from severe and difficult to control hypertension, 
cardiomyopathy, aortic aneurysm, atrial fibrillation, 
cerebrovascular accident, and renal failure.  He stated that he 
currently experienced dyspnea and an infrequent cough.  A chest 
x-ray revealed slightly less depth of inspiration than was 
present on his previous examination, probably accounting for the 
suggestion that the heart might be slightly larger.  It also 
showed histoplasmosis calcifications throughout the lungs that 
indicated previous exposure to histoplasmosis but not necessarily 
active histoplasmosis.  There was a continued pacemaker that had 
not changed since the previous examination.  The diagnostic 
impression was that the pulmonary function tests were most 
consistent with a mixed defect.  The examiner, who was a 
pulmonologist, found that obstruction might have dominated and 
demonstrated borderline reversibility on post-bronchodilator 
study.  The associated diffusion impairment suggested the 
possibility that some emphysema might also be present, and the 
findings were consistent with smoking-related injury.  The 
mechanisms behind any restriction he might have were not clear.  
Fibrosis or air-trapping might have accounted for some of it, but 
the examiner noted that the pulmonary capillary blood volume was 
decreased out of proportion to reduction in other volumes and 
stated that might be secondary to a respiratory muscle problem.  
The physician stated it was unknown whether the problem was 
voluntary or not.  The examiner opined that the Veteran's 
respiratory difficulties did not begin during active duty because 
there was radiologic evidence of prior histoplasmosis exposure.  
The physician found that there was some associated fibrosis but 
no evidence of active disease and no discernible connection to 
the hypertension.

In a December 2004 opinion, the same VA examiner reviewed the 
Veteran's entire claims file and reasserted that there was no 
discernible connection between the pulmonary histoplasmosis and 
systemic hypertension.  The examiner opined that even if the 
renal insufficiency were secondary to hypertensive disease, then 
it was more likely than not that it was not related to the 
pulmonary histoplasmosis either.  The physician explained that 
because the Veteran grew up on a farm, there was a strong 
relationship between domestic exposure to birds and pulmonary 
histoplasmosis.  The examiner stated that although it was 
possible that injury from extensive pulmonary histoplasmosis 
could contribute to the development of pulmonary hypertension, 
there was no mention of any causal relationship between pulmonary 
histoplasmosis and systemic hypertension in the pulmonary 
literature he had reviewed.

On VA examination in August 2005, the examiner, who was a 
pulmonologist, reviewed the Veteran's entire claims file and 
strongly disagreed with the proposed pathophysiologic sequence in 
the November 2003 private medical opinion.  The examiner 
explained that the pulmonary hypertension and resultant right 
heart failure seen in pulmonary fibrosis were the result of 
extensive destruction and/or obstruction of the pulmonary 
vascular bed and were roughly proportional in severity to the 
degree of vascular bed compromised.  The examiner stated that 
pressures in the left heart were normal or low in the absence of 
left heart disease.  In the Veteran's case, the examiner found 
evidence of normal left ventricular systolic function with an 
ejection fraction of 60 to 65 percent, moderate concentric 
hypertrophy of the left chamber, and an enlarged left atrium with 
normal mitral valve.  The examiner explained that was suggestive 
of elevated left ventricular end-diastolic pressures and was 
consistent with hypertensive cardiomyopathy in the hypertrophic 
phase.  Evidence also showed right ventricular enlargement, mild 
tricuspid regurgitation, and mildly elevated pulmonary artery 
pressure.  The examiner reported that was consistent with 
pulmonary hypertension.  The examiner asserted that pulmonary 
hypertension could be considered to be caused by pulmonary 
fibrosis only in the absence of evidence of left heart 
dysfunction.  The examiner concluded that the Veteran's left 
ventricle diastolic dysfunction with resulting left atrial 
enlargement and pulmonary hypertension resulted in the right 
heart findings and that the most common cause of right heart 
failure was left heart failure.  The examiner found evidence of a 
limited, remote, and inactive granulomatous reaction with no 
evidence of significant pulmonary fibrosis.  The examiner noted a 
restrictive defect with findings suggestive of respiratory muscle 
weakness.  A chest x-ray revealed about a dozen very small 
calcifications that were more likely than not representative of a 
remote and inactive granulomatous reaction, which was most 
commonly caused by histoplasmosis in that particular part of the 
country.  The presence of calcification without other 
abnormalities suggested that the causative inflammatory event was 
remote at the time the lesions were first mentioned in 1955.  The 
examiner opined that it was far more likely than not that the 
calcifications were not associated with extensive interstitial or 
other fibrosis and were not in themselves sufficient to cause the 
degree of pulmonary vascular compromise necessary to result in 
pre-capillary pulmonary hypertension.  The examiner further 
concluded that if the Veteran did have severe pre-capillary 
pulmonary hypertension, it would not explain the presence of the 
systemic hypertension that was far more likely than not the cause 
of his cardiomyopathy, renal failure, and vascular injury.  The 
examiner explained that it was far more likely than not that the 
Veteran's poorly-controlled hypertension resulted in widespread 
target organ injury, including left ventricular hypertrophy.  The 
attendant elevation in left ventricular end-diastolic pressures 
were transmitted upstream, resulting in left atrial enlargement, 
pulmonary hypertension, and right heart strain.  The examiner 
also noted that the Veteran's pulmonary function examination 
showed some restriction that appeared to have a significant 
neuromuscular component and was possibly caused by neuropathies, 
myopathies, and suboptimal effort made by the Veteran during the 
examination.

An evaluation of the probative value of medical evidence is based 
on the medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the Board as 
adjudicators. Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the relative 
merits of the expert's qualifications and analytical findings, 
and the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board is inclined to place less probative value on the April 
16, 2002, April 24, 2002, and November 2003 medical opinions from 
the private physicians.  While the physicians in the April 2002 
opinions related the Veteran's hypertension, renal disability, 
and cardiac disability to the Veteran's histoplasmosis, the 
opinions appeared to have been based primarily upon a history 
provided by the Veteran, rather than upon a review of the 
evidence of record.  The filtering of the Veteran's account of 
his military service through his physician does not transform the 
veteran's account into competent medical evidence merely because 
the transcriber happens to be a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Additionally, the Board finds 
that the April 2002 medical opinions are speculative, in that the 
physicians found that the Veteran's hypertension initiated by 
antibiotic-induced renal insufficiency could have contributed to 
his current health problems or that renal injury during service 
led to hypertension, which could have led to further renal injury 
that may have led to heart disease.  A finding of service 
connection may not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (2007); Bloom v. West, 12 Vet. 
App. 185 (1999) (treating physician's opinion that veteran's time 
as a prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which 
merely indicates that the alleged disorder "may or may not" exist 
or "may or may not" be related, is too speculative to establish 
the presence of a claimed disorder or any such relationship).  

The Board assigns greater weight to the January 2004, December 
2004, and August 2005 VA examination and opinion reports.  In 
placing greater weight on the January 2004, December 2004, and 
August 2005 opinions, the Board notes that in addition to a 
comprehensive examination and a complete review of the Veteran's 
complete case file, the examiner was a pulmonologist.  He 
possessed specialized knowledge in the field pertaining to the 
Veteran's disabilities that the physician making the November 
2003 opinion did not have.  He also provided very detailed and 
thorough explanations and rationale for his opinions, and stated 
that he reviewed medical literature.  Some factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the veteran's history, and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. 
App. 444 (2000).  In forming his opinion, the examiner discussed 
why he disagreed with the November 2003 private medical opinion 
and provided meticulous explanations for his conclusions.  The 
Board finds the January 2004, December 2004, and August 2005 VA 
medical opinions to be the most probative as to whether the 
Veteran's hypertension, renal disability, and cardiac disability 
were related to the service-connected histoplasmosis because the 
examiner at the January 2004, December 2004, and August 2005 
examinations was a specialist in the pertinent medical field and 
based his opinions on a detailed medical examination, 
comprehensive review of the claims file, and adequate rationale.  
Therefore, the Board finds that service connection for the 
Veteran's hypertension, renal disability, and cardiac disability, 
as secondary to his service-connected histoplasmosis, is not 
warranted.

The Board now turns to the question of whether the Veteran is 
entitled to service connection on a direct basis for 
hypertension, a renal disability, and a cardiac disability.

The Veteran's service medical records are negative for any 
evidence of symptoms relating to hypertension, a renal 
disability, or a cardiac disability.  He made no complaints 
regarding his blood pressure, kidneys, or heart at a March 1954 
separation examination, and his kidneys, blood pressure, heart, 
and vascular system were found to have no abnormalities.  On 
separation examination, his blood pressure readings were 120/70, 
134/78, and 124/72.  Since there were no recorded complaints of 
symptoms of hypertension, a renal disability, and a cardiac 
disability during approximately four years of service and the 
Veteran's blood pressure, kidneys, and cardiovascular system were 
found to be normal on examination at separation, the Board finds 
that the weight of the evidence demonstrates that chronicity in 
service is not established in this case.  38 C.F.R. § 3.303(b) 
(2009).

As chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support the 
veteran's claims for service connection for hypertension, a renal 
disability, and a cardiac disability.  38 C.F.R. § 3.303(b) 
(2009).  

The Board notes that in March 2010, the RO requested any 
available service medical records that may have been held by the 
National Personnel Research Center (NPRC) with regard to the 
Veteran's hospitalizations at the naval hospital at Guantanamo 
Bay, Cuba, from January 1951 to December 1953, and received a 
negative response that any such records existed.  Accordingly, 
the Board must decide the claim using the available evidence of 
record, which includes some medical records from Guantanamo Bay, 
Cuba.  

The Veteran contends that he was diagnosed with hypertension 
within one year of his separation from service when he completed 
a general medical examination for employment purposes.  His 
employer has submitted statements that on an August 1954 
employment medical examination, the Veteran was diagnosed with 
hypertension.  However, the first post-service medical evidence 
of record of hypertension is a May 1973 private treatment record 
that shows that the Veteran was on a high blood pressure 
medication.  A December 1974 record shows a diagnosis of 
hypertension.  A December 1977 record shows that the Veteran had 
long-standing hypertension for which he was taking medication.  
He had been taking antihypertensive medication since 1971.  A 
March 1986 record states that the Veteran had long-standing 
hypertension that was of at least 15 years duration.

The first post service evidence of record of a renal disability 
is a June 1989 private medical report where the Veteran was 
diagnosed with mild renal insufficiency that may have been 
related to his hypertensive changes.  The first post-service 
evidence of record of a cardiac disability is a June 1989 private 
medical report where the Veteran was found to have an abnormal 
electrocardiogram with lateral changes.

Post-service private and VA medical records dated from March 1986 
to April 2007 show that the Veteran received intermittent 
treatment for pulmonary hypertension, systemic hypertension, 
diastolic dysfunction, renal insufficiency, chronic renal 
failure, end stage renal disease, coronary artery disease, 
cardiomyopathy, peripheral vascular disease, ventricular 
tachycardia, aorta aneurysm, chronic atrial fibrillation, 
hypothyroidism, and aortic atherosclerosis.

The Veteran also submitted several lay statements from his family 
and friends dated in July 2001 and April 2002 in support of his 
claim.  The Veteran's wife reported that she had married the 
Veteran in April 1945 and that she had lived with him during his 
period of active duty.  She stated that the Veteran had an ankle 
injury during service that became infected.  She asserted that he 
received a sulfa drug for treatment, but it crystallized in his 
kidneys and had to be flushed out.  The Veteran's sister and 
friend stated that the Veteran had high blood pressure since his 
discharge from service and had continuously been on medication 
for his condition.  They reported that the Veteran had an aorta 
aneurysm in 1990, which required an operation, and that he 
currently suffered from high blood pressure and heart and kidney 
failure.

In an April 16, 2002, letter, the Veteran's treating physician 
reported that the Veteran had been diagnosed with coronary artery 
disease (status post coronary artery bypass graft in 1991) with 
subsequent ventricular tachycardia, a history of peripheral 
vascular disease with bilateral renal artery stenosis and renal 
artery bypass grafting in 1991, a history of atrial fibrillation, 
and a history of hypothyroidism and diastolic dysfunction.  The 
physician stated that in reviewing the Veteran's past history, it 
appeared that he had developed some interstitial kidney disease 
after receiving antibiotics in 1951.  The physician explained 
that long-standing hypertension was a known risk factor for both 
peripheral vascular and coronary artery atherosclerosis and that 
it could also be associated with atrial fibrillation and 
concentric left ventricular hypertrophy.  The physician stated 
that concentric left ventricular hypertrophy was often associated 
with diastolic dysfunction and recurrent episodes of pulmonary 
edema.  The physician opined that it was not a far stretch to 
invoke the theory that hypertension initiated by antibiotic-
induced renal insufficiency could have played a major role in the 
veteran's current medical problems.

In an April 24, 2002, letter, another one of the Veteran's 
treating physicians stated that the Veteran and his wife had 
informed him that the Veteran had an ankle and foot injury that 
caused an infection.  The Veteran informed the physician that he 
was given large doses of a sulfa drug for the infection and was 
told by a naval doctor that the drug had crystallized in his 
kidneys.  The treating physician stated that the Veteran's story 
suggested that he had crystallization and renal toxicity from the 
sulfa drug.  The physician reported that the Veteran began having 
hypertension sometime after that, and that the hypertension 
probably damaged his kidneys, which led to his current state of 
renal insufficiency.  The physician explained that he could not 
exclude the possibility that the toxicity of the sulfa drug 
caused the damage to the Veteran's kidneys and resulted in 
hypertension because toxic injury to the kidneys sometimes 
manifested as hypertension at a later date.  The physician opined 
that without further information about the extent to which the 
kidneys were damaged during service, he could only say that renal 
injury did lead to hypertension, which could lead to further 
renal injury.  The physician stated that further renal injury may 
lead to heart disease.  The physician also asserted that the 
Veteran had vascular disease, which might have contributed to his 
renal injury.

In a November 2003 private medical evaluation, the physician 
stated that the Veteran's end stage renal disease stemmed from 
deterioration of his kidney function over several years and was 
preceded by malignant hypertension and aortic aneurysm that had 
to be repaired by arterial grafting.  The physician reported that 
the Veteran had also suffered from atrial fibrillation and 
cardiomegaly with enlargement of the left atrium and left 
ventricle and that he had a permanent pacemaker and 
defibrillator.  The physician also stated that the Veteran had 
ischemic disease with decreased blood flow to the brain.  The 
physician reported that he reviewed the Veteran's medical 
records.  The physician found that the Veteran's malignant 
hypertension was the prodrome for the dilation of his heart, 
which then led to the aortic aneurysm, which led to the shut down 
of his kidneys.  He also found that the Veteran had restrictive 
lung disease, which was consistent with the scarring in his lungs 
from the diagnosed histoplasmosis.  The physician asserted that 
it seemed that the Veteran had a cardiopulmonary condition rooted 
in pulmonary hypertension.  The physician explained that there 
was increased scarring in the Veteran's lungs from the 
histoplasmosis, which caused enlargement of the left atrium with 
resultant enlargement of the left ventricle, increased aortic 
pressure, subsequent formation of the aneurysm and malignant 
hypertension that required aortic graphs into his kidneys and 
dialysis for the end stage renal disease.  The physician opined 
that the Veteran's pulmonary hypertension caused the retraction 
of his lung volume and retraction of his rib cage and gave rise 
to his other medical conditions.  The physician diagnosed the 
Veteran with end stage renal disease, cardiomegaly with both left 
atrial and left ventricular hypertrophy, post-operative for 
aortic graphs to the kidneys in relation to aortic aneurysm, 
history of intractable hypertension, histoplasmosis, chronic 
atrial fibrillation, spinal arthritis, and history of central 
ischemic disease.  The physician opined that the Veteran's non-
endemic histoplasmosis caused his pulmonary hypertension.

On VA examination in January 2004, the Veteran reported that he 
was found to be hypertensive and have spots on his lungs in 1954 
when he applied for a civilian job.  He complained of suffering 
from severe and difficult to control hypertension, 
cardiomyopathy, aortic aneurysm, atrial fibrillation, 
cerebrovascular accident, and renal failure.  He stated that he 
currently experienced dyspnea and an infrequent cough.  A chest 
x-ray revealed slightly less depth of inspiration than was 
present on his previous examination, probably accounting for the 
suggestion that the heart might be slightly larger.  It also 
showed histoplasmosis calcifications throughout the lungs that 
indicated previous exposure to histoplasmosis but not necessarily 
active histoplasmosis.  There was a continued pacemaker that had 
not changed since the previous examination.  The diagnostic 
impression was that the pulmonary function tests were most 
consistent with a mixed defect.  The examiner, who was a 
pulmonologist, found that obstruction might have dominated and 
demonstrated borderline reversibility on post-bronchodilator 
study.  The associated diffusion impairment suggested the 
possibility that some emphysema might also be present, and the 
findings were consistent with smoking-related injury.  The 
mechanisms behind any restriction he might have were not clear.  
Fibrosis or air-trapping might account for some of it, but the 
examiner noted that the pulmonary capillary blood volume was 
decreased out of proportion to reduction in other volumes and 
stated that this might be secondary to a respiratory muscle 
problem.  He stated it was unknown whether the problem was 
voluntary or not.  The examiner opined that the Veteran's 
respiratory difficulties did not begin during active duty because 
there was radiologic evidence of prior histoplasmosis exposure.  
The examiner found that there was some associated fibrosis but no 
evidence of active disease and no discernible connection to the 
hypertension.

In a December 2004 opinion, the same examiner reviewed the 
Veteran's entire claims file and reasserted that there was no 
discernible connection between the pulmonary histoplasmosis and 
systemic hypertension.  The examiner opined that even if the 
renal insufficiency were secondary to hypertensive disease, then 
it was more likely than not that it was not related to the 
pulmonary histoplasmosis either.  The examiner explained that 
because the Veteran grew up on a farm, there was a strong 
relationship between domestic exposure to birds and pulmonary 
histoplasmosis.  The examiner stated that although it was 
possible that injury from extensive pulmonary histoplasmosis 
could contribute to the development of pulmonary hypertension, 
there was no mention of any causal relationship between pulmonary 
histoplasmosis and systemic hypertension in the pulmonary 
literature he had reviewed.

On VA examination in August 2005, the examiner, who was a 
pulmonologist, reviewed the Veteran's entire claims file and 
disagreed with the proposed pathophysiologic sequence in the 
November 2003 private medical opinion.  The examiner explained 
that the pulmonary hypertension and resultant right heart failure 
seen in pulmonary fibrosis were the result of extensive 
destruction and/or obstruction of the pulmonary vascular bed and 
were roughly proportional in severity to the degree of vascular 
bed compromised.  The examiner stated that pressures in the left 
heart were normal or low in the absence of left heart disease.  
In the Veteran's case, the examiner found evidence of normal left 
ventricular systolic function with an ejection fraction of 60 to 
65 percent, moderate concentric hypertrophy of the left chamber, 
and an enlarged left atrium with normal mitral valve.  The 
examiner explained that this was suggestive of elevated left 
ventricular end-diastolic pressures and was consistent with 
hypertensive cardiomyopathy in the hypertrophic phase.  Evidence 
also showed right ventricular enlargement, mild tricuspid 
regurgitation, and mildly elevated pulmonary artery pressure.  
The examiner reported that this was consistent with pulmonary 
hypertension.  The examiner asserted that pulmonary hypertension 
could be considered to be caused by pulmonary fibrosis only in 
the absence of evidence of left heart dysfunction.  The examiner 
concluded that the Veteran's left ventricle diastolic dysfunction 
with resulting left atrial enlargement and pulmonary hypertension 
resulted in the right heart findings and that the most common 
cause of right heart failure was left heart failure.  The 
examiner found evidence of a limited, remote, and inactive 
granulomatous reaction with no evidence of significant pulmonary 
fibrosis.  The examiner noted a restrictive defect with findings 
suggestive of respiratory muscle weakness.  A chest x-ray 
revealed about a dozen very small calcifications that were more 
likely than not representative of a remote and inactive 
granulomatous reaction, which was most commonly caused by 
histoplasmosis in that particular part of the country.  The 
presence of calcification without other abnormalities suggested 
that the causative inflammatory event was remote at the time the 
lesions were first mentioned in 1955.  The examiner opined that 
it was far more likely than not that the calcifications were not 
associated with extensive interstitial or other fibrosis and were 
not in themselves sufficient to cause the degree of pulmonary 
vascular compromise necessary to result in pre-capillary 
pulmonary hypertension.  The examiner further concluded that if 
the Veteran did have severe pre-capillary pulmonary hypertension, 
it would not explain the presence of the systemic hypertension 
that was far more likely than not the cause of his 
cardiomyopathy, renal failure, and vascular injury.  The examiner 
explained that it was far more likely than not that the Veteran's 
poorly-controlled hypertension resulted in widespread target 
organ injury, including left ventricular hypertrophy.  The 
attendant elevation in left ventricular end-diastolic pressures 
were transmitted upstream, resulting in left atrial enlargement, 
pulmonary hypertension, and right heart strain.  The examiner 
also noted that the veteran's pulmonary function examination 
showed some restriction that appeared to have a significant 
neuromuscular component and was possibly caused by neuropathies, 
myopathies, and suboptimal effort made by the Veteran during the 
examination.

An evaluation of the probative value of medical evidence is based 
on the medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the relative 
merits of the expert's qualifications and analytical findings, 
and the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board is inclined to place less probative value on the April 
16, 2002, April 24, 2002, and November 2003 medical opinions from 
the private physicians.  While the physicians in the April 2002 
opinions related the Veteran's hypertension, renal disability, 
and cardiac disability to the Veteran's histoplasmosis, the 
opinions appeared to have been based primarily upon a history 
provided by the Veteran, rather than upon a review of the 
evidence of record.  The filtering of the Veteran's account of 
his military service through his physician does not transform the 
Veteran's account into competent medical evidence merely because 
the transcriber happens to be a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  In that regard, although the 
Veteran has stated that he was given large quantities of sulfa 
drugs in service following his ankle injury in 1951, service 
medical records reflect only that in July 1951, an X-ray of the 
ankle, injured four weeks previously, revealed no evidence of 
fracture or bone pathology.  One month later, the Veteran was 
treated for urethritis.  There is no indication that the Veteran 
was given sulfa drugs for an infection that damaged his kidneys.  
Additionally, the Board finds that the April 2002 medical 
opinions are speculative, in that the physicians found that the 
Veteran's hypertension initiated by antibiotic-induced renal 
insufficiency could have contributed to his current health 
problems or that renal injury during service led to hypertension, 
which could have led to further renal injury that may have led to 
heart disease.  A finding of service connection may not be based 
on a resort to speculation or remote possibility.  38 C.F.R. § 
3.102 (2009); Bloom v. West, 12 Vet. App. 185 (1999) (treating 
physician's opinion that veteran's time as a prisoner of war 
"could" have precipitated the initial development of his lung 
condition found too speculative); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of a 
claimed disorder or any such relationship).

The Board assigns greater weight to the January 2004, December 
2004, and August 2005 VA examinations.  In placing greater weight 
on the January 2004, December 2004, and August 2005 opinions, the 
Board notes that in addition to a comprehensive examination and a 
complete review of the Veteran's complete case file, the examiner 
was a pulmonologist.  The examiner possessed specialized 
knowledge in the field pertaining to the Veteran's disabilities 
that the physician making the November 2003 opinion did not have.  
The examiner also provided very detailed and thorough 
explanations and rationale for his opinions.  Some factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the veteran's history, 
and the thoroughness and detail of the opinion.  Prejean v. West, 
13 Vet. App. 444 (2000).  In forming the opinion, the examiner 
discussed why he disagreed with the November 2003 private medical 
opinion and provided meticulous explanations for his conclusions.  
The Board accordingly finds the January 2004, December 2004, and 
August 2005 VA medical opinions to be the most probative as to 
whether the Veteran's hypertension, renal disability, and cardiac 
disability were related to service because the examiner at the 
January 2004, December 2004, and August 2005 examinations was a 
specialist in the pertinent medical field and based his opinions 
on a detailed medical examination, comprehensive review of the 
claims file, and adequate rationale.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the 
Board finds that the evidence is against a finding of a direct 
nexus between military service and the Veteran's current 
hypertension, renal disability, and cardiac disability.  The 
evidence is also against a finding that the hypertension, renal 
disability, and cardiac disability are a result of the veteran's 
service-connected histoplasmosis.  In addition, cardiovascular 
disease or nephritis were not diagnosed within one year of 
separation, so presumptive service connection for hypertension, 
renal disability, and cardiac disability is not warranted.

With regard to the Veteran, his employer, and his family's 
assertion that he was diagnosed with hypertension within one year 
following service, the medical evidence of record does not 
support that theory.  Private medical records repeatedly show 
that the Veteran suffered from hypertension since around 1971, 
when he began to take anti-hypertensive medication.  Those 
findings directly contradict the assertion that he had been 
diagnosed with hypertension within a year of separation from 
service and had been prescribed medication ever since that time.  
Further, although the Veteran's employer asserts that the Veteran 
was diagnosed with hypertension on an employment medical 
examination in August 1954 and that he took anti-hypertensive 
medication throughout his employment, the employer also states 
that the Veteran was treated for hypertension by Dr. R.A., who 
was the company doctor, from 1961 to 1986.  A review of the 
claims file shows that Dr. R.A. was also the physician who noted 
in December 1977 and March 1986 that the Veteran had been 
diagnosed and treated for hypertension since 1971.  Absent any 
medical evidence that the Veteran was diagnosed with and treated 
for hypertension at any time in the 1950s, and when taking into 
account Dr. R.A.'s knowledgeable history of the Veteran's 
hypertension, the Board finds that the evidence weighs against 
the contention that the Veteran's hypertension was first 
diagnosed within one year of his separation from service.  
Furthermore, even if diagnosed with hypertension in 1954, the 
evidence does not show that any hypertension at that time had 
manifested to a degree of 10 percent disabling such that service 
connection would have been warranted on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309, 4.104, Diagnostic Code 7101 (2009).

The Veteran and his family and friends contend that his current 
hypertension, renal disability, and cardiac disability are 
related to his active service.  However, as laypersons, they are 
not competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the Veteran and his family and friends are 
competent to give evidence about what they experienced.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claims for service 
connection.  However, the first credible post-service evidence of 
a diagnosis of hypertension is in 1971, approximately 17 years 
after his separation from service, and the first post- service 
evidence of the Veteran's renal and cardiac disabilities is in 
June 1989, approximately 35 years after his separation from 
service.  In view of the lengthy period without treatment, there 
is no evidence of a continuity of symptomatology, and that weighs 
heavily against the claims.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's hypertension, renal 
disability, and cardiac disability developed in service.  
Therefore, the Board concludes that the hypertension, renal 
disability, and cardiac disability were not incurred in or 
aggravated by service.  In addition, the Board finds that the 
evidence is against a finding that the Veteran's hypertension, 
renal disability, and cardiac disability are proximately due to, 
the result of, or aggravated by his service-connected 
histoplasmosis.  As the preponderance of the evidence is against 
the claims for service connection, the claims must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Low Back Disability

The Veteran's service medical records are negative for any 
complaints of or treatment for a low back disability.  A January 
1953 medical record noted that a November 1952 x-ray of the 
dorsal spine revealed an essentially normal examination with a 
notation of slight scoliosis of the upper segment and no evidence 
of recent injury.  On separation examination in March 1954, the 
Veteran made no complaints about his back, and his spine was 
found to have no abnormalities.  Since there were no recorded 
complaints of symptoms of a low back disability during 
approximately four years of service and the Veteran's spine was 
found to be normal on examination at separation, the Board finds 
that the weight of the evidence demonstrates that chronicity in 
service is not established in this case.  38 C.F.R. § 3.303(b) 
(2009).

As chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support the 
Veteran's claim for service connection for a low back disability.  
38 C.F.R. § 3.303(b) (2009).  The first post-service evidence of 
record of symptoms relating to a low back disability is a 
February 1974 private medical record where the Veteran was 
diagnosed with recurrent low back pain.  Post-service VA and 
private medical records dated from December 1975 to October 2004 
show that the Veteran received intermittent treatment for low 
back pain.

An October 2004 x-ray of the Veteran's lumbar spine revealed 
severe degenerative disc disease at L4-L5 and L5-S1 with mild to 
moderate disc disease of L3-L4 and gas containing subchondral 
cyst adjacent to the bilateral sacroiliac joint.  There was disc 
bulge at all three of the levels but no visible focal disc 
herniation or associated significant focal spinal stenosis or 
neural foramina narrowing.  Post-service VA and private medical 
records dated from November 2004 to April 2007 show that the 
Veteran received intermittent treatment for severe degenerative 
disc disease of L4-S1, left S1 radiculopathy, low back pain, L5-
S1 stenosis, osteoarthritis with lumbar disc disease, and 
degenerative joint disease.  At no time did any treating provider 
relate the Veteran's low back disability to his period of active 
service.

The Veteran also submitted a photograph of himself in a neck 
brace in support of his claim.  He stated that it was an original 
picture taken in front of his living quarters in 1953 after 
release from Guantanamo Bay Naval Hospital where he was 
hospitalized for two to three days and treated for a back and 
neck injury.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the 
Board finds that the evidence is against a finding of a direct 
nexus between military service and the Veteran's current low back 
disability.  There is no competent medical evidence that relates 
the Veteran's low back disability to his period of active 
service.  In addition, arthritis of the back (or any other back 
disability) was not diagnosed within one year of separation, so 
presumptive service connection for a low back disability is not 
warranted.  Significantly, although the Board is cognizant that 
the Veteran relates his current back disability to an in-service 
injury and surgery, he has not offered any argument as to how his 
current disability is related to his service.  Because the 
Veteran has not put forth any theory as to the etiological 
relationship between his purported in-service injury and his 
current back treatment, and there is no evidence of any competent 
positive nexus between his current back disability and his 
service, the Board finds that his claim cannot prevail.

The Veteran contends that his current low back disability is 
related to his active service.  However, as a layperson, he is 
not competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the Veteran is competent to give evidence about 
what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67 (1997).

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of the 
veteran's low back disability is in February 1974, approximately 
20 years after his separation from service.  In view of the 
lengthy period without treatment, there is no evidence of a 
continuity of symptomatology, and that weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board finds that the preponderance of the evidence is against 
a finding that the veteran's low back disability developed in 
service.  Therefore, the Board concludes that a low back 
disability was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in May 2001, September 2003, 
June 2005, July 2006, and December 2009; rating decisions in 
January 2002, September 2005, and November 2005; statements of 
the case in July 2002 and July 2006; and supplemental statements 
of the case in September 2002, October 2005, and July 2006, and 
January 2008.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in obtaining 
the evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claims with an adjudication of the 
claims by the RO subsequent to receipt of the required notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the appellant 
and had satisfied that duty prior to the final adjudication in 
the June 2010 supplemental statement of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to the claims for 
service connection for hypertension, a renal disability, and a 
cardiac disability.  VA has not obtained a medical examination in 
relation to the claim for service connection for a low back 
disability because there is no competent evidence that the 
appellant's diagnosed disorder is the result of any event, 
injury, or disease in service.  See 38 C.F.R. § 3.159(c)(4) 
(2009).  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.


ORDER

Service connection for hypertension, to include as secondary to 
service-connected histoplasmosis of the lung, is denied.

Service connection for a renal disability, to include as 
secondary to service-connected histoplasmosis of the lung, is 
denied.

Service connection for a cardiac disability, to include as 
secondary to service-connected histoplasmosis of the lung, is 
denied.

Service connection for a low back disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


